PER CURIAM.
We conclude that appellant landowners, who do not contest the facial constitutionality of the city ordinance involved in this case, have failed to show the lack of any rational nexus between the impact fee imposed under that ordinance by the City and a planned residential development on appellants’ land. See Wald Corp. v. Metropolitan Dade County, 338 So.2d 863 (Fla. 3d DCA 1976). We find no merit in the other contention on appeal which is to the effect that a prior stipulation between the parties, which did not refer to such a fee, should be construed to preclude the fee.
Affirmed.
RYDER, A.C.J., and LEHAN and FRANK, JJ., concur.